Name: Council Regulation (EEC) No 811/91 of 27 March 1991 amending for the third time Regulation (EEC) No 2340/90 preventing trade by the Community as regards Iraq and Kuwait
 Type: Regulation
 Subject Matter: trade;  international affairs;  health;  foodstuff;  Asia and Oceania
 Date Published: nan

 No L 82/50 Official Journal of the European Communities 28 . 3 . 91 COUNCIL REGULATION (EEC) No 811/91 of 27 March 1991 amending for the third time Regulation (EEC) No 2340/90 preventing trade by the Community as regards Iraq and Kuwait Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, under Regulation (EEC) No 2340/90 ('), as last amended by Regulation (EEC) No 542/91 (2), trade between the Community, on the one hand, and Iraq, on the other, was forbidden, with the exception of certain medical products and, under certain conditions, food ­ stuffs, following the resolutions of the United Nations Security Council establishing an embargo after the inva ­ sion of Kuwait by Iraqi forces ; Whereas the United Nations Security Council adopted on 2 March 1991 Resolution 686 (1991 ); Whereas, in these circumstances, the Community and its Member States, meeting within the framework of political cooperation, consider it desirable to facilitate humanitar ­ ian action in Iraq and, therefore, appropriate to enlarge, as of 2 March 1991 , the possibility for supplies of products intended strictly for medical purposes within the scope and conditions laid down in the relevant resolutions of the United Nations Security Council , and in particular Resolution 661 (1990), HAS ADOPTED THIS REGULATION : Article 1 As of 2 March 1991 , the Annex to Regulation (EEC) No 2340/90 shall be replaced by the text appearing in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1991 . For the Council The President R. GOEBBELS (') OJ No L 213, 9. 8 . 1990, p. 1 . 2) OJ No L 60, 7. 3 . 1991 , p. 5. 28 . 3 . 91 Official Journal of the European Communities No L 82/51 ANNEX 'ANNEX LIST OF PRODUCTS REFERRED TO IN ARTICLE 3 ( 1 ) A. Medical products 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered ; extracts of glands or other organs or of their secretions for organo-therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses, not else ­ where specified or included. ex 3002 Human blood ; animal blood prepared for therapeutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines for human medicine. 3004 Medicaments (excluding goods of heading Nos 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses or in forms or packings for retail sale. 3005 Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poul ­ tices) impregnated or coated with pharmaceutical substances or put up in forms or packings for retail sale for medical , surgical , dental or veterinary purposes. 3006 Pharmaceutical goods specified in Note 3 to Chapter 30. ex 9018 Syringes, needles , catheters, canulae and the like ; blood transfusion apparatus . B. Foodstuffs Any foodstuff intended for humanitarian purposes as part of emergency aid operations . C. Other products All products other than those listed under A intended strictly for medical purposes, provided that these are to be supplied under the strict supervision of the Community or the government of any Member State or by appropriate humanitarian agencies.'